Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20                      PageID.73    Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
 DONALD ROUSE,
        Plaintiff,
v.                                                    Case No.: 2:20-cv-12088
DANA NESSEL, et al.,                                  Hon. Linda V. Parker
        Defendants.                                   Mag. Judge R. Steven Whalen
_______________________________/


     PLAINTIFF DONALD ROUSE’S OBJECTION TO DEFENDANT’S DANA NESSEL

         MICHELLE TIBETTS MOTION TO DISMISS [DOCKET ENTRY NO. 8]

        COMES NOW, the Plaintiff, DONALD ROUSE (“Plaintiff” or “Mr. Rouse”) and sets

forth the following objections to the Motion To Dismiss (the “MTD”) of Defendants, DANA

NESSEL and MICHELLE TIBBITS (“Defendants” or “Ms. Nessel, Ms, Tibbits”) and says the

following:

                                    STATEMENT OF FACTS

     1. This matter was initially filed in the United States District Court for the District of South

        Carolina with Case No. 8:20-cv-00954 (the “Initial Case”).

     2. On March 20, 2020, in the Initial Case, Magistrate Judge Jacquelyn D. Austin (the

        “Magistrate    Judge”)    entered   a   Recommended       Order    (the   “Report”   or   the

        “Recommendation”) that recommended that ECF No. 1, the Plaintiff’s Complaint filed

        pursuant to 42 U.S.C. §1983 (the “Complaint”) be dismissed and that no summons for

        service of process be issued.

     3. On August 8, 2020 this case was transferred to this district.
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20                                  PageID.74        Page 2 of 7




       4. Now Ms. Nessel and Ms. Tibbets has filed a MTD.

       5. The Complaint in this matter names several Defendants and in the Complaint, Mrs.

           Nessel is the Attorney General of the State of Michigan. and Ms. Tibbits who at all times

           relevant, worked for the Attorney General’s office in the child support division as an

           Fugitive officer.1

       6. On or about May 29, 2015, Plaintiff was arrested in the state of South Carolina due to a

           warrant that was placed out for his arrest by the Michigan Attorney General’s Office.

                                                  LEGAL ARGUMENTS

       7. There are three arguments of Ms. Nessel and Ms. Tibbits and they are as follows: 1) The

           Rule 12(b)(6) Predicate, 2) The District Court Lacks Jurisdiction, 3) The Statute of

           Limitations.

       8. As it relates to the Rule 12(b)(6) arguments, Plaintiff sets forth that, Ms. Nessel and Ms.

           Tibbits sets forth, that the Federal Rules of Civil Procedure require that a pleading

           contain a "short and plain statement of the claim showing that the pleader is entitled to

           relief." Fed. R. Civ. P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint

           must contain sufficient factual matter to "`state a claim to relief that is plausible on its

           face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

           Twombly, 550 U.S. 544, 570 (2007)). "At the motion to dismiss stage, all well-pleaded

           facts are accepted as true, and the reasonable inferences therefrom are construed in the

           light most favorable to the plaintiff." Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

           (11th Cir. 2006)




1
    Plaintiff does not waive the right to amend his Complaint in this matter as to any Defendant(s).
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20                  PageID.75      Page 3 of 7




  9. The Complaint of the Plaintiff meets this standard as it relates to all of the causes of

     action.

  10. Accepting the allegations in the Complaint as true, the Complaint states a cause of action.

  11. As it relates to the Jurisdiction arguments, Plaintiff sets forth that the Rooker-Feldman

     doctrine does not preclude jurisdiction of the court in this matter.

  12. “The Feldman Court stated that "United States District Courts ... do not have jurisdiction

     ... over challenges to state court decisions in particular cases arising out of judicial

     proceedings even if those challenges allege that the state court's action was

     unconstitutional. Review of those decisions may only be had in this Court.” Rooker v.

     Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).

  13. Since Exxon, the Sixth Circuit has instructed that the relevant inquiry is the "source of the

     injury" as alleged by the plaintiff: If the source of the injury is the state court decision,

     then the Rooker-Feldman doctrine would prevent the district court from asserting

     jurisdiction. If there is some other source of injury, such as a third party's actions,

     then the plaintiff asserts an independent claim. McCormick v. Braverman, 451 F.3d

     382, 393 (6th Cir. 2006).

  14. There are no pending state proceedings that the Plaintiff is seeking a review of, but

     rather, the Plaintiff is seeking to prevail on the issue of the ongoing violation of his civil

     rights.

  15. The Due Process Clause of the Fourteenth Amendment operates as a limitation on the

     jurisdiction of state courts to enter judgments affecting rights or interests of nonresident

     defendants. See Shaffer v. Heitner, 433 U. S. 186, 198-200 (1977).             The Court in
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20                   PageID.76       Page 4 of 7




     Pennoyer reasoned that a judgment obtained without personal jurisdiction is "void," is

     "an absolute nullity," "has no binding force without the State," and "is not entitled to

     any respect in the State where rendered." 95 U.S. at 732. The modern iteration of this

     constitutional rule is that "a judgment rendered in violation of due process is void in the

     rendering state and not entitled to full faith and credit elsewhere."[3] World-Wide

     Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980)

     (citing Pennoyer, 95 U.S. at 732-33).

  16. As it relates to the arguments as to the Statute of Limitations, Plaintiff sets forth that the

     issue of when the statute of limitations starts to run is applicable in this matter.

  17. It has been held that the statute of limitations starts to run at the termination of the state

     proceedings at issue. Dunn v. State of Tenn., 697 F. 2d 121 (6th Cir. 1982)

  18. The applicable statue of limitations is the one, based on the state in which the action was

     brought. Swiecicki v. Delgado, 463 F. 3d 489 (6th Cir. 2006)

  19. Plaintiff was arrested in 2015, however the warrant for his arrest continues to be active.

  20. Hence, the statute of limitations starts to run from the current time period and not from

     the year 2015 or Starts from the time period the warrant is terminated. The complaint was

     filed within Statute of Limitations and therefore is NOT time-barred.

  21. "the Eleventh Amendment does not bar claims for prospective injunctive relief against

     state officials in their official capacities." Negron-Almeda v. Santiago, 579 F.3d 45, 52

     (1st Cir. 2009).
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20             PageID.77    Page 5 of 7




  22. individual-capacity claims are not barred by the Eleventh Amendment. Guillemard-

     Ginorio v. Conteras-Gomez, 585 F.3d 508, 531 (1st Cir. 2009).

  23. The Supreme Court found the award of prospective relief to be appropriate pursuant to

     Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), in which the Supreme

     Court held that the eleventh amendment does not bar an action in the federal courts

     brought to enjoin a state official from enforcing a statute claiming to violate the

     United States Constitution. Edelman, 415 U.S. at 663-64, 94 S.Ct. at 1356, 39 L.Ed.2d

     at 67

  24. The Federal questions are Does the State of Michigan and defendants have

     Jurisdiction and do the laws of the State of Michigan apply to the plaintiff.

     "Jurisdiction, once challenged, cannot be assumed and must be decided." Maine v

     Thiboutot 100 S. Ct. 250. MCL 750.165 is an Ex-Post-Facto Law. The plaintiff was

     arrested without Due Process of Law. The support orders are legal nullity’s and are

     VOID. Fed Rule 60 (b) (4) applies. Plaintiff was injured by a third party. No

     Probable Cause to issue the warrant under the old statute before 1999 of MCL 750.165

     or under the new version after 1999 of MCL 750.165.




                                   CONCLUSION

                     The Motion To Dismiss should be denied.
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20   PageID.78   Page 6 of 7




  Respectfully submitted,



 DONALD ROUSE
 140 Lein Dr
 Iva, SC 29655
 864 933 8840



DATED this 12th day of October 2020.
Case 2:20-cv-12088-LVP-RSW ECF No. 14 filed 10/12/20                    PageID.79       Page 7 of 7




                               CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing has been filed with the Clerk of the Court using

the ECF filing system of on this 12TH day of October, 2020, as set forth below;

I electronically filed the foregoing paper with the Clerk of the Court using the ECF filing system

I further certify that I have sent by United States Postal Service Priority mail to the following:

Bryan W. Beach
Assistant Attorney General
P.O. Box 30736
Lansing, Michigan 48909
517 335 7659




                                                      Respectfully submitted,

                                                      ____________________
                                                      DONALD ROUSE
                                                      140 Lein Dr
                                                      Iva. South Carolina 29655
                                                      864 933 8840
